DETAILED ACTION
Claim Status
	Claims 1-270 and 275-283 are cancelled. Claims 271-274 and 284-290 are pending. Claims 271-274 and 284-290 are currently under examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II, claims 271-274, in the reply filed on January 31, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
It is noted that Applicant elected Group II, which is encompassed by claims 271-274. Applicant also indicates that the elected invention encompasses claims 268-270, which encompass Group I. Because claims 268-270 are cancelled, the election is Group II, claims 271-274.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Drawings
The drawings are objected to because several labels, legends and numbers are not legible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 288 is objected to because of the following informalities: Claim 288 recites the term “arragned”. Claim 288 should recite the term “arranged”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 271-274 and 284-290 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “specifically bind” in claim 271 (claims 272-274 and 284-290 dependent therefrom) is a relative term which renders the claim indefinite. The term “specifically binding” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification describes that high affinity peptides has an IC of at least less than 5000 nM, at least less than 500 nM, at least less than 250 nM, at least less than 200 nM, at least less than 150 nM, at least less than 100 nM, at least less than 50 nM or less in some embodiments (page 30). However, the specification also describes that the sequence binds to an HLA protein with an IC greater than about 10 nM, 150 nM, 200 nM, 250 nM, 300 nM, 350 nM, 400 nM, 450 nM, or 500 nM (page 71). Therefore, it is unclear how specifically the epitopes have to bind to “specifically bind”.
Claims 272-274 and 284 also recite the term “specifically bind”.

Claim 289 (claim 290 dependent therefrom) recites the limitation "the peptide" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Additionally, claim 289 recites a junction that includes 2-10 amino acids from an epitope on a N-terminus of the peptide and 2-10 amino acids on a C-terminus of an adjacent directly linked epitope. It is unclear where the second epitope is linked. If upstream or downstream of the first epitope. Therefore, the claim is indefinite.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 274, 284 and 286-287 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 274, 284 and 286-287 depend from claim 271. Claim 271 recites that the cancer epitopes bind to one or more of HLA-A, HLA-B and HLA-DR. However, claim 274 recites that the epitopes bind to one or more of HLA-C, HLA-A/A’, HLA-B/B’, HLA-C/C’, HLA-DRB1/B1’, HLA-DRB345/DRB3’4’5’, HLA-DPA/B, HLA-DPA’/B’, HLA-DPA’/B, HLA-DPA/B’, HLA-DQA/B, HLA-DQA’/B’, HLA- DQA’/B, and HLA-DQA/B’. Claim 284 recites that 50% of the cancer antigen epitopes specifically bind to one or more of HLA-A/A’, HLA-B/B’, HLA-C/C’ and 50% of the cancer antigen epitopes specifically bind to one or more of HLA-DRB1/B1’, HLA-DRB345/DRB3’4’5’, HLA-DPA/B, HLA-DPA’/B’, HLA-DPA’/B, HLA-DPA/B’, HLA-DQA/B, HLA-DQA’/B’, HLA-DQA’/B, and HLA-DQA/B’. Claims 286 and 287 recite that the epitopes comprise MHC class I epitopes and MHC class II epitopes. However, HLA-A and HLA-B are species of the genus of MHC class I epitopes, and HLA-DR is a species of the genus of MHC class II epitopes. Therefore, claims 274, 284 and 286-287 fail to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 271-274 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Bancel et al. (WO 2013151736 A2, published October 10, 2013, earliest effective filing date April 2, 2012).
Bancel et al. describe a cancer vaccine (mmRNA disclosed herein, may encode one or more vaccines; paragraph [0147]) comprising an mRNA having an open reading frame encoding 9 cancer antigen epitopes, wherein 100% of the cancer antigen epitopes specifically bind to one or more of HLA-A, HLA-B and HLA-DR (tumor protein 53 (Tp53) mRNA; paragraph [1558]. The instant application describes that mutated p53 contains nine epitopes that bind HLA-A or HLA-B (page 12). Therefore, mutated p53 inherently has 9 epitopes that bind HLA-A or HLA-B. Accordingly, the mRNA encoding tumor protein 53 of Bancel el al. meets the limitations of the claims. (claims 271-274).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 271-274 and 284-288 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sahin et al. (US 2014/0178438 A1, published June 26, 2014, earliest effective filing date May 24, 2011.
Sahin et al. describe a cancer vaccine (a vaccine of the invention is preferably present in the form of an RNA encoding said polypeptide; paragraph [0039]) comprising an mRNA having an open reading frame encoding 5-60 cancer antigen epitopes (a collection of MHC presented epitopes, such as 5 or more and preferably up to 60; paragraph [0031]), wherein 100% of the cancer antigen epitopes specifically bind to one or more of class I MHC and class II MHC (the antigen peptides according to the invention are MHC class I and/or class II presented peptides or can be processed to produce MHC class I and/or class II presented peptides; paragraph [0111]) (claims 271-274, 284 and 286-287), wherein the cancer antigen epitopes are linked directly to one another without a spacer between the epitopes (RNA vaccine without linkers; paragraph [0319]) (claim 285), wherein the cancer antigen epitopes are arranged in a concatemeric structure in a head to tail formation (sequences are connected head-to-tail; paragraph [0387]) (claim 288). Sahin et al. also teach that in humans MHC are referred to as HLA genes that comprise HLA-A, HLA-B, HLA-C, HLA-DPA1, HLA-DPB1, HLA-DQA1, HLA-DQB1, HLA-DRA, and HLA-DRB1 (paragraph [0151]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing to have the vaccine of Sahin et al. comprising epitopes specific for HLA-A, HLA-B and HLA-DR. Including epitopes specific for HLA-A, HLA-B and HLA-DR would have been obvious because HLA-A, HLA-B and HLA-DR are specific class I and class II MHCs and one of ordinary skill in the art would have been motivated to do so in order to obtain a more specific immune response to the antigens. Additionally, Sahin et al. teach the use of software tools to identify epitopes specific for MHC. Therefore, a person of ordinary skill in the art would have had a reasonable expectation of success in including epitopes specific for HLA-A, HLA-B and HLA-DR.

Double Patenting
Claims 271-274 and 284-288 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7-8, 23, 28, 31-32, 38-41, 43-46 and 78-85 of copending Application No. 15/748,773. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3, 7-8, 23, 28, 31-32, 38-41, 43-46 and 78-85 of copending Application No. 15/748773 encompass the subject matter of instant claims 271-274 and 284-288, namely, a cancer vaccine comprising an mRNA having an open reading frame encoding 5-100 cancer antigen epitopes, wherein at least 50% of the cancer antigen epitopes specifically bind to one or more of HLA-A, HLA-B and HLA-DR.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO GALISTEO GONZALEZ whose telephone number is (571)270-1010. The examiner can normally be reached M-F 7:00am-4:30pm PST, out every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636